Citation Nr: 0020030	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-01 468	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission



FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1942 to October 1945.

2.	In July 2000 the Board was notified by the Department of 
Veterans Affairs (VA) Regional Office, Houston, Texas that 
the veteran died in February 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).






ORDER

The appeal is dismissed.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



